Citation Nr: 0730903	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection of arthritis of the 
bilateral knees.  

2.  Entitlement to service connection of arthritis of the 
bilateral shoulders.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This matter was previously before the Board in March 2004.  
At that time, the matters were remanded for additional 
development.  That development has been completed.  In 
October 2005, the Agency of Original Jurisdiction (AOJ) 
issued a Supplemental Statement of the Case which continued 
to deny the veteran's claims.  The matters were then returned 
to the Board for further appellate action.  
 
Issues not on appeal

At the time of the Board's March 2004 Remand, the veteran had 
filed a Notice of Disagreement (NOD) concerning the 
noncompensable evaluation assigned to his service-connected 
facial scars.  As directed in the March 2004 remand a 
Statement of the Case was issued and the veteran was informed 
of his appeal rights.  However, the veteran did not file a 
substantive appeal.  Accordingly, the appeal as to this issue 
was not perfected and the matter is no longer before the 
Board.  


FINDINGS OF FACT

1.  Bilateral knee arthritis was initially demonstrated years 
after service, and has not been shown by the competent and 
probative medical evidence of record to be etiologically 
related to service.  

2.  Bilateral shoulder arthritis was initially demonstrated 
years after service, and has not been shown by the competent 
and probative medical evidence of record to be etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  Bilateral knee arthritis, was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. § 1131 
(West 2002);  38 U.S.C.A. § 38 C.F.R. §§ 3.303; 3.307; 3.309 
(2006).  

2.  Bilateral shoulder arthritis, was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. § 1131 
(West 2002);  38 U.S.C.A. § 38 C.F.R. §§ 3.303; 3.307; 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
disabilities of the bilateral knees and shoulders.  
Essentially he contends that he suffers from arthritis of the 
knees and shoulders as a result of injuries sustained during 
an in-service motor vehicle accident.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.   The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence with respect to each issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in the Board's March 2004 Remand, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated August 3, 2004.  
This letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that if he wished VA to obtain records 
on his behalf, he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.

Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
letter advised the veteran that "if there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board acknowledges that the veteran's claims were 
initially adjudicated by the July 2002 rating decision, that 
is to say, prior to the veteran's receipt of full and 
adequate VCAA notice relative to these claims.  However, 
since the veteran's receipt of full and adequate VCAA notice 
in the August 2004, the claims were readjudicated in the 
October 2005 Supplemental Statement of the Case (SSOC). 
Therefore, timing aside, the veteran has received 
adjudication by the AOJ after receipt of notice and there has 
been no prejudice to the veteran.  See, e.g., Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.   
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.

The veteran's the veteran's claims have been denied based on 
a lack evidence as to elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The Board finds that the veteran has been adequately advised 
of what is required of him and of VA to substantiate his 
claims.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, and private treatment 
records.  As directed in the March 2004 remand, the matter 
was referred for a VA medical opinion in August 2005.  That 
opinion will be discussed in greater detail below.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  The veteran appeared for an informal 
conference in July 2003.  He has not requested an additional 
hearing.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

The veteran is seeking entitlement to service connection for 
disabilities of his bilateral knees and shoulders which he 
asserts have developed as a consequence of a July 1956 motor 
vehicle accident.  For the reasons and bases set out below, 
the Board has determined that the competent and probative 
medical evidence of record is against a finding that the 
veteran's current disabilities are related to his military 
service.  

In the interest of clarity, a Hickson analysis will be 
employed.  As both claims relate to the same facts, a common 
discussion of both will be presented.  

With respect to element (1), current disability, the 
veteran's private treatment records and the August 2005 VA 
examination indicate diagnosis of arthritis of the bilateral 
knees and shoulders.  This element has therefore been met as 
to both claimed conditions.

Moving to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for any diagnosis or treatment of arthritis of the 
knees or shoulders during service.  Accordingly, in-service 
demonstration of such disease is not shown.  

As for in-service incurrence of injury, it is undisputed that 
the veteran was involved in a motor vehicle accident in July 
1956.  

The treatment records for that accident clearly show that the 
veteran suffered injury to his knees at that time.  In-
service incurrence of injury to the knees has been shown and 
Hickson element (2) has been met as to that claim.

However, the treatment records for the July 1956 motor 
vehicle accident as well as the remainder of the veteran's 
treatment records are pertinently negative for any indication 
of injury to the veteran's shoulders at any time during 
service, including in the July 1956 motor vehicle accident.  
The Board acknowledges that the veteran asserts that he 
suffered an injury to his shoulders during the in-service 
accident.  This is not reflected in the official records.  

The Board finds the service medical records outweigh the 
veteran's recent statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Therefore, Hickson element (2) is not met as to the veteran's 
claim of entitlement to service connection of bilateral 
shoulder arthritis and the claim fails on that basis.  For 
the sake of completeness, the Board will discuss the 
remaining Hickson element as to this claim.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative]. 

[The Board observes in passing that the presumptive 
provisions contained in 38 C.F.R. § 3.309(a) have not been 
met in this case as to either claim, as, there is no evidence 
of arthritis of the knees or shoulders at separation service 
or for many years thereafter.  At the time of the veteran's 
August 2005 VA examination he indicated onset of symptoms did 
not occur until approximately 28 years after service with 
respect to his knees and approximately 9 years after service 
with respect to his shoulders.] 

Turning to Hickson element (3), medical nexus, the evidence 
of record contains two medical opinions.

The veteran has submitted the June 2003 letter of G.M., M.D. 
In the letter, Dr. M. indicates that he has considered 
whether or not the July 1956 motor vehicle accident could 
have contributed to the veteran's knee and shoulder 
disabilities.  Dr. M. determined that the veteran's post-
service occupation as a stone cutter and in heavy 
construction "certainly...contributed substantially" to his 
current disabilities.  In regard to the impact, if any, of 
the motor vehicle accident Dr. M. notes that he cannot make a 
determination as to the role played by the in-service 
accident in the veteran's development of arthritis.  

The opinion of Dr. M. is not sufficient to support the 
veteran's claim.  First, the opinion is unclear as to whether 
or not Dr. M. reviewed the veteran's medical records 
regarding the accident.  Moreover, to the extent that Dr. 
M.'s opinion could indicate that a relationship exists 
between events in service and the current disabilities of the 
knees and shoulders, he is only able to determine that he 
cannot determine "to which extent" the two are related.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].  In contrast, Dr. M.'s 
opinion indicates to a greater degree of certainty that the 
veteran's current disabilities of his knees and shoulders are 
consequences of his post-service occupation. 

The only other competent medical evidence regarding the 
causal relationship between the veteran's service and his 
current disabilities is the report of an August 2005 VA 
medical examination.  The August 2005 medical examiner 
determined that the veteran's current disabilities of the 
knees and shoulders are not due to injury sustained while on 
active military service.  It was further opined that the 
disabilities were a consequence of his post-service 
employment activities as well as several other post-service 
slip and fall accidents documented in the record.  

To the extent that the veteran contends that his disabilities 
of the knees and shoulders are due to the in-service motor 
vehicle accident, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].	

Accordingly, the competent and probative medical evidence of 
record is against a finding of nexus between events in 
service and the current disability.   Hickson element (3) is 
not met as to either claim and both claims fail on that 
basis.  

For the reasons and bases set out above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral knee 
arthritis and the claim of entitlement to service connection 
for bilateral shoulder arthritis.  The benefits sought on 
appeal are therefore denied.  


ORDER

Entitlement to service connection for arthritis of the 
bilateral knees is denied.  

Entitlement to service connection for arthritis of the 
bilateral shoulders is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


